Citation Nr: 1753730	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  13-25 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1961 to February 1963.  The Veteran died in May 2012.  The Appellant is his surviving spouse. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In an August 2016 decision, the Board denied service connection for cause of the Veteran's death.  The Appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Court granted a joint motion for remand and vacated and remanded the case to the Board for action consistent with the joint motion.

The claim was brought before the Board again in July 2017 and was remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was service-connected for an acquired psychiatric condition including schizoid personality disorder and depressive disorder rated at 100 percent from August 14, 2003.

2.  The Veteran was prescribed atypical antipsychotic medication for his psychiatric conditions. 

3.  The Veteran died in May 2012.  His death certificate listed the immediate cause of death as cardiac arrhythmia. The death certificate further listed coronary artery disease, cardiomyopathy, hypertension, hyperlipidemia, and organic brain syndrome as conditions contributing to the cause of death. 

4.  The Veteran's coronary artery disease, cardiomyopathy, hypertension, hyperlipidemia, and organic brain syndrome are not shown to have manifested during service or within 1 year after service, and are not shown to be otherwise related to service or a service-connected disability.  

5.  The probative evidence of record shows the Veteran's service-connected psychiatric conditions did not cause or contribute to his death, to include his prescribed atypical antipsychotic medications. 


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C. §§ 1110, 1131, 1310 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F. 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection for Cause of Death

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C § 1310; 
38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997). 

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312; Lathan v. Brown, 7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2016).  Secondary service connection is permitted based on aggravation.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2016).

Factual Analysis

The Appellant seeks service connection for the cause of the Veteran's death.  The Appellant contends that the Veteran's service-connected psychiatric condition caused or contributed to his death, to include his prescribed atypical antipsychotic medications. 

As noted above, the Veteran died in May 2012.  His death certificate lists his immediate cause of death as cardiac arrhythmia, with contributory conditions listed as coronary artery disease (CAD), cardiomyopathy, hypertension, hyperlipidemia, and organic brain syndrome (OBS).  At the time of the Veteran's death, he was only service-connected for his acquired psychiatric conditions, including schizoid personality disorder and depressive disorder.

The Veteran at no time was service-connected for cardiac arrhythmia, CAD, hypertension, hyperlipidemia, or organic brain syndrome.  Further, the Veteran's service treatment records (STRs) are silent for complaints or diagnoses of cardiac arrhythmia, CAD, cardiomyopathy, hypertension, hyperlipidemia, or OBS.  Post-service medical records show that the first evidence of any disability pertaining to the contributory causes of the Veteran's death was in November 1990, over 25 years after discharge from service, when the Veteran had a myocardial infarction.  Therefore, service connection for cardiac arrhythmia, CAD, hypertension, hyperlipidemia, or organic brain syndrome is not warranted on direct or presumptive bases, as there is no evidence that these disabilities manifested in service or within one year after the Veteran's discharge from service, or that they are otherwise directly related to service.     

Regarding the Veteran's service-connected psychiatric disabilities, in December 2015, the Veteran's file was sent to a VA examiner to address whether the psychiatric conditions contributed to his cause of death.  The examiner opined that the Veteran's cause of death was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected conditions.  The examiner found that the Veteran's cause of death was cardiac arrhythmia and coronary artery disease.  The examiner further explained that CAD is progressive in nature and the Veteran's family had a history of CAD.  The examiner noted the Veteran suffered two heart attacks in November 1990 and had previous diagnoses of cardiomyopathy, hypertension, and hyperlipidemia.  The examiner explained that long-standing cardiomyopathy is known to cause cardiac arrhythmia, and that high blood pressure and hyperlipidemia are major predisposing factors to coronary artery ischemia.

The December 2015 examiner further opined that "I disagree with the determination that organic brain syndrome (OBS), also known as organic brain disease, was a contributory cause to his death.  OBS is an older and nearly obsolete general term, referring to many physical disorders that cause impaired mental function.  OBS does not include psychiatric disorders.  There are no current psychiatric disorders recognized in the DSM-5 that directly correspond to this loose and imprecise notion of OBS."  The examiner additionally stated that "[e]ven if one were to grant that OBS on the death certificate should be understood as vascular type dementia, it would not be a significant, direct contributory cause to his death by cardiac arrhythmia."  He asserted that the significant vascular pathologies of hypertension and CAD that the Veteran suffered from sufficiently accounted for his death due to arrhythmia and were the substantial contributors to his death instead of dementia.  The examiner then determined that it was unlikely that the OBS listed on the death certificate had any relationship with the Veteran's service-connected psychiatric conditions.  He explained that risk factors for OBS included diabetes, alcoholism, sports with a high risk of head trauma, increasing age, cardiovascular difficulties such as arrhythmias, hypertensive brain injury from high blood pressure, or the adverse effects of stroke.  Therefore, the examiner found that the Veteran's service-connected disorder did not lead to OBS.  The examiner also acknowledged the medical treatise cited by the Appellant.  He noted that it mentioned that other conditions that may mimic OBS included depression, neurosis, and psychosis.  He explained that the Veteran had had depression symptoms since he was 18 years old and that during service, he had mood discrepancies, agitation, dull affect, withdrawal, preoccupation, and multiple psychiatric hospitalizations.  However, the Veteran was not given a diagnosis of dementia (chronic organic brain syndrome) until 2003 when he was 62 years old.  He concluded that the Veteran's service-connected acquired psychiatric disorder did not cause, substantially contribute to, or bear any relationship to organic brain syndrome or the other primary and contributory causes of death.    

Following the December 2015 examination, the Board denied the Appellant's claim in August 2016.  The Appellant appealed the Board's decision to the Court.  In a joint motion for remand, the parties agreed that the examiner did not consider or address the Veteran's prescribed atypical antipsychotic medication, which is known to cause elevations of blood pressure and lipids.  The Court granted the joint motion, and the claim was brought before the Board in July 2017 and was remanded for an opinion that addressed the effects of the Veteran's medications.  Specifically, the Board asked the examiner to address the January 27, 2011 instructions from the Hampton VA Medical Center notifying the Veteran that his prescribed antipsychotic medication could cause elevations in blood sugar and blood pressure and an increase in cholesterol and lipids.

In August 2017, the December 2015 examiner provided an addendum opinion to address the Board's remand.  The examiner stated he reviewed his original opinion and the Veteran's relevant medical record in preparing his opinion.  The examiner opined that it was less likely than not that the Veteran's service-connected condition caused or contributed to his death "via a nexus of treatment with antipsychotic medications causing metabolic syndrome or uncontrolled blood pressure."  The examiner rationalized that from 2007 to 2012, the Veteran was treated with aripiprazole, risperidone, and bupropion for his depression, psychosis, and behavioral problems.  The examiner noted that the Veteran was prescribed appropriate doses of each medication and monitoring labs were routinely ordered.  The examiner stated that while the medications were associated with an increased risk of "metabolic abnormalities" and elevated blood pressure, there was no evidence in the Veteran's records that the medications worsened or exacerbated his hypertension and hyperlipidemia.  The examiner elaborated that the Veteran's blood pressure was consistently monitored throughout his treatment and was treated with antihypertensives.  The examiner provided that the Veteran did not have periods of uncontrolled hypertension that could be attributed to his bupropion medication.  Further, the examiner stated that the Veteran's blood sugar and cholesterol levels were within acceptable limits and on the few occasions his blood sugars were high, his medications were adjusted appropriately.  Lastly, the examiner stated there was no evidence that the Veteran suffered metabolic syndrome or other adverse effects from his medication, and that while the Veteran would discontinue medication due to sedation, the Veteran most often received a therapeutic benefit from his medications. 

After review of all the evidence, the Board finds the December 2015 VA medical opinion and August 2017 VA addendum opinion, taken together, to be of significant probative value.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Here, the reviewing physician's opinions were based on a review of the Appellant's contentions, the Veteran's reported medical history, a review of the medical evidence of record, and review of medical literature.  Further, a complete and thorough rationale was provided for the opinions rendered, including descriptions of the Veteran's medical care through the years. 

The Board acknowledges that the Appellant, through her representative, requested an outside opinion.  However, the Board finds that the evidence of record does not warrant such a request.  As stated above, the opinions provided by the VA examiner were thorough and addressed all issues related to the Appellant's claim.  Therefore, the Board concludes a request for an Independent Medical Opinion or a Veteran's Health Administrative medical opinion is not needed for the claim on appeal. 

The Board also acknowledges the Appellant's assertions that the Veteran's death was due to his service-connected disability.  The Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Appellant is competent to report symptoms and diagnoses the Veteran had, any opinion regarding whether his cause of death is related to his military service, to include his service-connected psychiatric conditions and subsequent prescribed medications, requires medical expertise that the Appellant has not demonstrated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

Additionally,  with respect to any claim of entitlement to DIC benefits under 38 U.S.C. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death was service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C § 1318 (2012).  Here, the evidence does not show that the Veteran was a prisoner of war, nor does it show that he was rated as totally disabled upon separation from service.  Although he was rated 100 percent at the time of his death, such rating was only in effect since August 2003, less than the required ten years immediately preceding death.  Accordingly, DIC benefits are not warranted.

In light of the foregoing, the Board concludes that the preponderance of evidence is unfortunately against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is not warranted for the Veteran's cause of death.  Therefore, the appeal must be denied. 


ORDER

Service connection for the Veteran's cause of death is denied. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


